76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elsie Marie MAYARD, Appellant,v.UNITED STATES IMMIGRATION and NATURALIZATION SERVICE, Appellee.
No. 95-1719.
United States Court of Appeals, Eighth Circuit.
Submitted:  January 16, 1996.Filed:  January 30, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Elsie Marie Mayard appeals the district court's1 grant of summary judgment to defendants in her discrimination action against the United States Immigration and Naturalization Service (INS).   Having carefully reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Ann D. Montgomery, United States Magistrate Judge for the District of Minnesota